Case 19-17544-RBR Doc15 Filed 06/11/19 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

In re: Case No. 19-17544-RBR
Chapter 11

SEVEN STARS ON THE HUDSON CORP
Debtor _/

R 11 CASE GEMENT.

In compliance with Local Rule 2081-1(B), the Debtor-in-Possession. Seven Stars on the
Hudson Corp., files this Chapter 11 Case Management Summary and states:

The following data represents approximations for background information only and the
information may represent the Debtor's best estimate in response to some of the ensuing questions.

i. Date of Order for Relief under chapter 11 (filing date of petition if voluntary chapter
11 petition):
June 5, 2019

2. Names, case numbers and dates of filing of related debtors:
Seven Stars on the Hudson Corp., 19-17544-RBR, June 5, 2019

a Description of debtor's business:
Trampoline Amusement Park

4. Locations of debtor’s operations and whether the business premises are leased or
owned:
5300 Powerline Road, Fort Lauderdale, Florida 33309.
Property is leased.

5. Reasons for filing chapter 11:
Landlord interference and operational reorganization.

6. List of officers and directors, if applicable, and their salaries and benefits at the time
of filing and during the 1 year prior to filing:
Jens Berding, $45,000 per annum
Eddy Manzo-Berding $45,000 per annum
No additional benefits besides the annual salary, paid bi-weekly

LF-93 (rev. 12/01/09) Page | of 2
Case 19-17544-RBR Doc15 Filed 06/11/19 Page 2 of 3

7. Debtor's fiscal or calendar year to date gross income and the debtor's gross income for
the calendar or fiscal year prior to the filing of this petition:

YTD Gross Sales were 439,827.60 and 2019 Gross Sales were $1,309,386.76

8. Amounts owed to various creditors:

a. Obligations owed to priority creditors including priority tax obligations:

None.
b. With respect to creditors holding secured claims, the name of and amounts owed to
such creditors and a description and estimated value of all collateral of the debtor
securing their claims, and

Wells Fargo $1,270,107.66

c. Amount of unsecured claims:
Roughly $92,000.00

9. General description and approximate value of the debtor's assets:
Between $100,000 and $500,000 which includes trampoline amusement
park equipment such as trampolines, rock walls, obstacle courses, etc.

10. List of all insurance policies, the property covered under the policy, the name of the
insurer, the policy number, amount of coverage, whether the premium is current, the
date the next premium is due and date the policy expires;

General Liabili
Everest National Insurance Co.
Policy #SI8GL01442181

Commerical General Liability

Each occurrence $1,000,000

Damage to rented premises $1,000,000
MED Exp Excluded

Personal & Adv. Injury $1,000,000
General regate $2,000,000
Products- Comp/OP AGG $2,000,000

Automobile Liability
Hired autos only
Non-owned autos for combined single limit (Each accident) $1,000,000

Effective 12/15/2019 to 12/15/2019

Umbrella/Excess
Every National Insurance Co.
Policy # SI8EX01046181

Excess Liab.

Occurance

Each occurance $5,000,000
Aggregate $5,000,000

LF-93 (rev. 12/01/09) Page 2 of 2
Case 19-17544-RBR Doc15 Filed 06/11/19 Page 3 of 3

Effective 12/15/2018 to 12/15/2019

Property Insurance
Carrier: Great American Insurance Company
Policy Number: 5305279
——— end in eae d ; :
‘ayments: we split the policy payment in 4 quarters, the next payment is
for the amount of $1,175.25 due July 19, 2019 si

V
11. | Number of employees and grhounts of scored as of petition date:

We were curre ith all payments as of petition date. smaphavess were
paid through the Company we lease our employees through. We
currently have 41 active leased employees.

12. Status of debtor's payroll and sales tax obligations, if applicable. This does not
eliminate the obligation of chapter 11 debtors (other than individuals not engaged in
business) to provide the more detailed payroll tax information required by Local Rule
2081-1(A):

All payroll and tax obligations are current.

13. Anticipated emergency relief to be requested within 14 days from the petition date:
Motion to Employ General Counsel

 

Motion to Use Cash Collateral
Motion to Pay Affiliates ‘
Motion to Employ Special C — wit
Signature i
Jens Berdin

 

 

Sonya Salkin Slott, Esq.
Name and Address of Debtor’s Attorney

P.O. Box 15580

Plantation FL 33318

603910
FL Bar No.

 

LF-93 (rev. 12/01/09) Page 3 of 2
